DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 4 are canceled; claims 1, 3 and 5-33 are pending.

Response to Arguments
Applicant’s arguments filed on 04/11/2021 with respect to the claim(s) have been considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 17, 19-21, 24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 in view of Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357). 
Claim 1, Sheynblat discloses ([fig 1, 3]) communication apparatus of a cellular communication network ([fig 1] [0006] in one communication network--a Code Division Multiple Access (CDMA) digital cellular network),  
wherein the communication apparatus is part of a user equipment of the cellular communication network ([fig 1, 3] mobile station 14, [0006] cellular network), 
wherein the communication apparatus comprises a microprocessor ([fig 3] microprocessor) or a programmable computer or an electronic circuit, which is configured to 
receive a reference signal ([0077] mobile station 14 using the well-known TDOA (AFLT) technique of the mobile station measuring the relative times of arrival of so-called pilot radio signals from the base stations.  The time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base); 
estimate a phase estimate based on the received reference signal ([0077] mobile station 14 using the well-known TDOA (AFLT) technique of the mobile station measuring the relative times of arrival of so-called pilot radio signals from the base stations.  The time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base);
provide a localization module with the phase estimate ([fig 3] BTS calibration application, [0094] the BTS calibration program could request only PPM measurements 
but does not explicitly disclose, 
transmit a phase estimate capability flag to the cellular communication network, 
wherein the phase estimate capability flag indicates that the communication apparatus is capable of performing a phase estimate.  
However, as Kim’357 discloses transmit a phase estimate capability flag to the cellular communication network ([0137] a UE may report, to a location server, a signal indicating information as to whether the UE has a capability of performing measurement of a phase difference of a signal corresponding to each path), wherein the phase estimate capability flag indicates that the communication apparatus is capable of performing a phase estimate ([0137] a UE may report, to a location server, a signal indicating information as to whether the UE has a capability of performing measurement of a phase difference of a signal corresponding to each path).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat invention with Kim’357 invention to include the claimed limitation(s) so as to enable the network to determine whether the UE is capable of distinguishing between signals for the multiple paths in order to acquire the phase difference information about each of the multiple paths.

Claim 17, Sheynblat as modified discloses the communication apparatus according to claim 1, wherein the apparatus is 20configured to estimate a time measurement based on the received reference signal (Sheynblat [0030] AFLT (Advanced Forward Link Trilateration): a technique, implemented in CDMA systems, that computes the location of a mobile station (MS) from the mobile station's measured time difference of arrival of radio signals from the base stations), 
wherein the apparatus is configured to provide the localization module with the time measurement (Sheynblat [0030] AFLT (Advanced Forward Link Trilateration): a technique, implemented in CDMA systems, that computes the location of a mobile station (MS) from the mobile station's measured time difference of arrival of radio signals from the base stations), and  25 
wherein the localization module is configured to determine a position using the phase estimate and the time measurement (Sheynblat [0077] The time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base, [0078] of an AFLT system, during a position fix, pilot phase measurements are calculated to all base station that can be heard by the handset). 


Claim 21, Sheynblat as modified discloses the communication apparatus according to claim 1, wherein the communication apparatus is configured to receive observed time difference of arrival assistance 35data associated with a reference signal configuration (Sheynblat [0049] networks AFLT systems use TDOA to provide PPM 
Claim 24, Sheynblat as modified discloses the communication apparatus according to claim 1, wherein the communication apparatus is configured to transmit a quality indicator to a base station, wherein the quality indicator describes a quality of the phase estimate (Sheynblat [fig 5] at 56, transmit calibration information frommobile station to BTSCS).  
Claim 26, Sheynblat as modified discloses the communication apparatus according to claim 1, wherein the communication apparatus is configured to provide observed time difference of arrival (OTDOA) location information elements, wherein the OTDOA location information elements comprise the phase estimate, and/or antenna port information, and/or a quality indicator, and/or a time measurement (Sheynblat [0049] networks AFLT systems use TDOA to provide PPM measurements, the time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base).  
Claim 27, see claim 1 for the rejection, Sheynblat discloses ([fig 1]) a cellular network comprising: 
a communication apparatus according to claim 1, and  30the localization module.  

receiving a reference signal; 
estimating a phase estimate based on the received reference signal; and 
providing a localization module with the phase estimate, 
wherein the method further comprises transmitting a phase estimate capability flag to the cellular communication network, 
wherein the phase estimate capability flag indicates that the communication apparatus is capable of performing a phase estimate.  
Claim 29, see claim 1 for the rejection, Sheynblat discloses ([fig 3]) a non-transitory digital storage medium having a computer program stored thereon 5to perform the localization method performed by a communication apparatus, the communication apparatus is part of a user equipment of a cellular communication network, comprising, 
the method comprising: 
receiving a reference signal; 
estimating a phase estimate based on the received reference signal; and 
providing a localization module with the phase estimate, 
wherein the method further comprises transmitting a phase estimate capability flag to the cellular communication network, 
wherein the phase estimate capability flag indicates that the communication apparatus is capable of performing a phase estimate when said computer program is run by a computer.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Edge, US 2012/0088518. 
Claim 5, Sheynblat as modified discloses the communication apparatus according to claim 1, wherein the communication apparatus is configured to communicate the phase estimate (Sheynblat [0077] The time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base, [0078] of an AFLT system, during a position fix, pilot phase measurements are calculated to all base station that can be heard by the handset) to the localization module for use in determination of the position of the user equipment (Sheynblat [0094] the BTS calibration program can request the position location system to determine the mobile station's position). 
 But Sheynblat and Kim’357 invention does not explicitly disclose, 
via LTE positioning protocol, LPP.
However, as Edge discloses via LTE positioning protocol, LPP ([0037] measurements may make use of assistance data (e.g. GNSS timing information related to an LTE base station such as the serving LTE base station in RAN1 140 in FIG. 1) as received in the LPP message(s)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Edge invention to include the claimed limitation(s) so as to enable the network to make use of of assistance data (e.g. GNSS timing information related to an LTE base station such as the serving LTE base station in a RAN network. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Kang et al., US 2013/0010744. 
Claim 6, Sheynblat as modified discloses the communication apparatus according to claim 5, 
but Sheynblat and Kim’357 invention is silent on, 
wherein the communication apparatus is configured to transmit antenna port information of the communication apparatus to a base station, wherein the antenna port information indicates which antenna is used to receive the reference signal. 
However, as Kang discloses wherein the communication apparatus is configured to transmit antenna port information of the communication apparatus to a base station ([0046] by using the first feedback information, the BS may allocate an antenna node, an antenna group, an antenna port, or a virtual antenna), wherein the antenna port information indicates which antenna is used to receive the reference signal ([0046] An antenna node may be defined as a set of antennas transmitting the same reference signal for the BS. An antenna port may be configured as a single physical antenna, or may be configured as a combination of a plurality of physical antenna elements). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Kang invention to include the claimed limitation(s) so as to allow a base station to configure appropriate antenna and antenna ports for transmission reference signals to the UE. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Kelly et al., US Patent No. 5,173,710.   
Claim 10, Sheynblat as modified discloses the communication apparatus according to claim 1 wherein the localization module is configured to selectively enable phase estimate-based localization if two or more reference signals are received from a number of transmission points (Sheynblat [0094] In selecting PPM measurements, the calibration program may select only strong (direct) PPMs, which are better suited for accurate base station positioning and calibration.  To select elite desirable PPMs, the QoS can be set to the desired accuracy threshold (e.g., a few meters) or in terms of other parameters such as signal strength, power, SNR, SIR, and so forth. [0096] At 50, a group of mobile stations are programmed with the BTS calibration program.  Each of these mobile stations is termed a "calibration-enabled" mobile station).  
But Sheynblat and Kim’357 invention does not explicitly disclose, 
a number of synchronized transmission points. 
However, as Kelly discloses a number of synchronized transmission points (col 1: 20-25, Great efforts are made in such systems to synchronize the transmitters in these systems so that the phases of the beacon signals reaching a user at any location on the earth's surface can be calculated with a known level of accuracy).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Kelly invention to include the claimed limitation(s) so as to allow .  
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Sundararajan et al., US 2018/0048366.  
20 Claim 11, Sheynblat as modified discloses the communication apparatus according to claim 1, 
but Sheynblat and Kim’357 invention is silent on, 
wherein the communication apparatus is part of a base station of the cellular communication network, and wherein the communication apparatus is configured to receive the reference signal from a user equipment of the cellular communication network.  
However, as Sundararajan wherein the communication apparatus is part of a base station of the cellular communication network, and wherein the communication apparatus is configured to receive the reference signal from a user equipment of the cellular communication network ([0027] UE may transmit one or more reference signals to the base station on the one or more uplink antenna ports).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Sundararajan invention to include the claimed limitation(s) so as to allow a base station to configure antenna ports for uplink-downlink transmission based on reference signals. 

Claim 13, Sheynblat as modified discloses the communication apparatus according to claim 11, wherein the user equipment comprises the localization module, and wherein the communication apparatus is 35configured to provide the localization module of the user equipment with the phase estimate for use in the determination of the position of the user equipment (Sheynblat [0077] AFLT Positioning: The CDMA network is capable of locating the position of the mobile station 14 using the well-known TDOA (AFLT) technique of the mobile station measuring the relative times of arrival of so-called pilot radio signals from the base stations.  The time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base).  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Park et al., US 2019/0346554.  
Claim 15, Sheynblat as modified discloses the communication apparatus according to claim 1, 
but Sheynblat and Kim’357 invention is silent on, 
wherein the communication apparatus is configured to receive a second reference signal;  
10wherein the communication apparatus is configured to estimate a second phase estimate based on the second reference signal; and 
wherein the communication apparatus is configured to provide the localization module with the second phase estimate.  
However, as Park discloses wherein the communication apparatus is configured to receive a second reference signal ([0132] measuring a phase of a second signal received by the communication device from the device; the second signal having a second frequency);  
10wherein the communication apparatus is configured to estimate a second phase estimate based on the second reference signal ([0132] measuring a phase of a second signal received by the communication device from the device; the second signal having a second frequency); and 
wherein the communication apparatus is configured to provide the localization module with the second phase estimate ([0130] a method for localizing a device, [0136] determining a reference phase pattern of the measured phase of the first reference 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Park invention to include the claimed limitation(s) so as to allow the system to estimate of a location of the communications device with a level of accuracy using the matching of the phase pattern with the reference phase pattern. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235, Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) and Park et al., US 2019/0346554 in view of Edge et al., US 2015/0133173.  
Claim 16, Sheynblat as modified discloses the communication apparatus according to claim 15, 
but Sheynblat, Kim’357 and Park invention is silent on, 
wherein the second reference signal is transmitted from a different transmitter than the reference signal.  
However, as Edge discloses wherein the second reference signal is transmitted from a different transmitter than the reference signal ([0036] measure phase differences or timing differences between reference signals received from two or more pairs of base stations (e.g. including base station transceiver 108)).  
. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Morioka, US 2018/0017661.  
Claim 18, Sheynblat as modified discloses the communication apparatus according to claim 1, wherein the localization module is 30configured to determine the position by combining at least one of time difference of arrival measurement, time of arrival measurement (Sheynblat [0077] AFLT Positioning: The CDMA network is capable of locating the position of the mobile station 14 using the well-known TDOA (AFLT) technique of the mobile station measuring the relative times of arrival of so-called pilot radio signals from the base stations.  The time difference of arrival is indicated by a pilot phase measurement that is relative to the reference pilot used to set the mobile station's time base) 
but Sheynblat and Kim’357 invention is silent on, 
and angle of arrival measurement with the phase estimate.  
However, as Morioka discloses and angle of arrival measurement with the phase estimate ([claim 7] a plurality of measurement samples of at least a phase of the positioning reference signal according to a sampling rate, and a location of the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Morioka invention to include the claimed limitation(s) so as to allow mobile device to determine an estimation of a location of the communications device using the estimate angle of arrival. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) in view of Steer et al., US 2011/0018766 and further in view Lin et al., US 2008/0200187.   
Claim 22, Sheynblat as modified discloses communication apparatus according to claim 1, 
but Sheynblat and Kim’357 invention is silent on, 
wherein the communication apparatus is configured to determine a measure indicating as to how strong the received reference signal is subject to multipath propagation, wherein the communication apparatus is configured to accompany the phase estimate with the 5multipath measure.  
However, as Steer discloses wherein the communication apparatus is configured to determine a measure indicating as to how strong the received reference signal is subject to multipath propagation ([0147] the signal strengths may vary due to multipath propagation conditions, the receiver would be configured to measure the earliest 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Steer invention to include the claimed limitation(s) so as to allow mobile device to take into consideration in measuring signal strength associated with multipath propagation in order determine an accurate positioning of the mobile device. 
But Sheynblat, Kim’357 and You invention is silent on, 
wherein the communication apparatus is configured to accompany the phase estimate with the 5multipath measure.  
However, as Lin discloses wherein the communication apparatus is configured to accompany the phase estimate with the 5multipath measure ([0030] characteristic information of the cell measurable by a mobile unit in the cell such as signal strength, bit error rate (BER), propagation delay and/or multipath of the signal transmitted by the base station to the mobile unit within the cell, the number of fingers in a rake receiver and their relative delays and phases, and the like).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat, Kim’357 and Steer invention with Lin invention to include the claimed limitation(s) so as to allow mobile device to measure characteristic information such as multipath propagation and phase estimate in order to determine the mobile device location.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Taleb, US 2005/0163234.  
Claim 23, Sheynblat as modified discloses communication apparatus according to claim 1, 
but Sheynblat and Kim’357 invention is silent on, 
wherein the apparatus is configured to estimate the phase estimate using a prediction of the phase estimate, wherein the prediction is based on previously estimated phase 10estimates.  
However, as Taleb discloses wherein the apparatus is configured to estimate the phase estimate using a prediction of the phase estimate, wherein the prediction is based on previously estimated phase estimates ([0111] the phase prediction is preferably based on estimating the group delay from at least one other (previous) frame).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Taleb invention to include the claimed limitation(s) so as to allow mobile device to use the phase prediction based on the previous phase estimate in order to determine the spectral phase of the erroneous coefficient.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al., US 2006/0009235 and Kim et al., US 2020/0128357 (Prov. Appl. No. 62/526,992 filed on Jun. 29, 2017) (Kim’357) in view of Kim et al., US 2009/0052563 (Kim’563). 

but Sheynblat and Kim’357 invention is silent on, 
wherein the communication apparatus is configured to provide a phase difference estimate based on a previous phase estimate and the received reference signal.   
However, as Kim’563 discloses wherein the communication apparatus is configured to provide a phase difference estimate based on a previous phase estimate and the received reference signal ([0051] channel estimating means 110 of FIG. 3 compares the amplitude and phase of an actually received pilot signal with the previously specified amplitude and phase of a pilot signal, thereby recognizing the differences).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sheynblat and Kim’357 invention with Kim’563 invention to include the claimed limitation(s) so as to allow mobile device to compare and determine the phase difference of the signals in order to determine an amount of delay of received signal.   

Allowable Subject Matter
Claim(s) 7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims   

20 Claim 8, the communication apparatus according to claim 7, wherein the communication apparatus is configured to derive a plurality of time measurements from the reference signals or further reference signals from the plurality of transmitters and to,25 if the synchronicity measure fulfills the predetermined criterion, provide the plurality of time measurements in addition to the plurality of phase estimates to the localization module and,30 if the synchronicity measure does not fulfill the predetermined criterion, provide the plurality of time measurements to the localization module.  
35Claim 9, the communication apparatus according to claim 8, wherein the communication apparatus is configured to, if the synchronicity measure fulfills the predetermined criterion, determine a quality measure according to a first mode and5 accompany the plurality of phase estimates and the time measurement with the quality measure, and if the synchronicity measure does not fulfill the predetermined criterion,10 determine the quality measure according to a second mode differing from the first mode and accompany the plurality of time measurements with the quality measure.  

Claim(s) 30-33 are allowed. 
30. A communication apparatus of a cellular communication network, 
wherein the communication apparatus is part of a user equipment of the cellular communication network, 
wherein the communication apparatus comprises a microprocessor or a programmable computer or an electronic circuit, which is configured to receive a reference signal; 
estimate a phase estimate based on the received reference signal; and 
provide a localization module with the phase estimate; 
wherein the microprocessor or the programmable computer or the electronic circuit is configured to receive a plurality of reference signals from a plurality of transmitters and 
to estimate a plurality of phase estimates from the plurality of reference signals, and 
to receive from the plurality of transmitters synchronicity information indicating a measure of synchronicity among the plurality of transmitters and, 
if the synchronicity measure fulfills a predetermined criterion, perform the estimation and provide the plurality of phase estimates to the localization module and, 

31. The communication apparatus according to claim 30, wherein the communication apparatus is configured to derive a plurality of time measurements from the reference signals or further reference signals from the plurality of transmitters and to, 
if the synchronicity measure fulfills the predetermined criterion, provide the plurality of time measurements in addition to the plurality of phase estimates to the localization module and, 
if the synchronicity measure does not fulfill the predetermined criterion, provide the plurality of time measurements to the localization module.  
32. The communication apparatus according to claim 31, wherein the communication apparatus is configured to, 
if the synchronicity measure fulfills the predetermined criterion, determine a quality measure according to a first mode and accompany the plurality of phase estimates and the time measurement with the quality measure, and 
if the synchronicity measure does not fulfill the predetermined criterion, determine the quality measure according to a second mode differing from the first mode and accompany the plurality of time measurements with the quality measure.  
33. The communication apparatus according to claim 30, wherein the communication apparatus is configured to receive antenna port information, wherein the antenna port information indicates from which antenna of transmitter the reference signal is transmitted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DINH NGUYEN/Primary Examiner, Art Unit 2647